Citation Nr: 1215396	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to service connection for a low back disorder to include as secondary to bilateral knee disorder.  

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to service connection for a colon polyp disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, from August 2002 to July 2003, and from October 2003 to January 2005.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on January 20, 2012, in Waco, Texas, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issue of entitlement to service connection for a colon polyp disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea has not been shown to be related to an injury, disease, or event in service. 

2.  Sleep apnea existed prior to the Veteran's second and third periods of active service and was not aggravated as a result of such service. 

3.  Resolving the benefit of the doubt in favor of the Veteran, the preexisting bilateral hearing loss was aggravated by active service.  

4.  The Veteran has tinnitus that is at least as likely as not related to his service-connected bilateral hearing loss.

5.  A bilateral knee disorder was first manifested many years after the Veteran's first period of active service, and the preponderance of the evidence shows that it is unrelated thereto. 

6.  A bilateral knee disorder existed prior to the Veteran's second and third periods of active service and was not aggravated as a result of such service. 

7.  There is no evidence of a low back disorder during active service and a low back disorder has not been causally or etiologically related to active service.    

8.  Hemorrhoids did not onset during active service and the most persuasive evidence weighs against finding that hemorrhoids are causally or etiologically related to active duty.   


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  Preexisting bilateral hearing loss was aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A bilateral knee disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

5.  A low back disorder was not incurred in active service and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

6.  Hemorrhoids were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Initially, as the claims for service connection for bilateral hearing loss and tinnitus are being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

In addition, the Board finds that the notification requirements with respect to the claims for service connection for sleep apnea, service connection for a bilateral knee disorder, service connection for a low back disorder, and service connection for hemorrhoids have been met.  The Veteran was sent letters in December 2006, May 2008, and May 2010 with regard to the claims for service connection.  The letters addressed all of the notice requirements and were sent prior to the initial unfavorable decisions by the AOJ.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board does observe that the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the appellant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination is not required to decide the claim for service connection for sleep apnea because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to his sleep apnea during active duty.  The medical evidence of record reveals that the Veteran reported having sleep apnea in May 2000.  The May 2000 report of medical history, under the physician's summary and elaboration of all pertinent data, noted that the Vetern had sleep apnea and that he used a CPAP machine with good results.  The service treatment records from the Veteran's second and third periods of active service are completely absent for any notation or documentation of sleep apnea.   The Board recognizes that the Veteran is competent to give testimony as to what he witnessed and experienced.  However, he is not competent to provide an opinion that his preexisting sleep apnea was aggravated beyond its normal progression during active service.  In any event, the Board finds that his personal account of symptoms in service is not credible, given the absence of recorded complaints in service or between service periods, despite his clear familiarity and ability to seek treatment.  The Board finds that the contemporaneous evidence of record, consisting of no complaints of sleep apnea during active service, is more probative than the Veteran's current statements.  See generally Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, a VA examination is not required.  

The Veteran was also not afforded a VA examination with respect to his claim for service connection for a low back disorder.  The service treatment records are completely absent for any indication or documentation of any low back problems or a low back disorder.  Although the Veteran has stated that he experienced back pain during his second and third periods of active service, as discussed below, the Board finds that he is not credible with respect to his reports of back pain.  Therefore, a VA examination is not required.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that ' 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms').  

Finally, the Veteran was afforded a VA examination in September 2010 with respect to his claim for service connection for a bilateral knee disorder.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The VA examiner reviewed the claims file, examined the Veteran, and provided a medical opinion with supporting rationale.  Therefore, the Board finds that the VA examination is adequate and VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See                 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the second or third period of active duty.  The statute provides that the presumption of soundness applies when a Veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders.'  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.   See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.                38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Sleep Apnea

The Veteran has contended that his sleep apnea had its onset prior to his second and third periods of active service.  During his travel board hearing, the Veteran testified that he was diagnosed with sleep apnea in the late 1990s.  He explained that he was called up to active duty and when he returned, he underwent a sleep study that showed that his sleep apnea was worse.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  

First, the Board finds that service connection is not warranted based on the Veteran's first period of active service from July 1971 to July 1974 and is not otherwise related to any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

The Veteran did not report any complaints or symptoms of sleep apnea during his first period of active service nor does he currently contend that his sleep apnea is related to his first period of active service.  The June 1974 report of medical examination is absent for any complaints regarding sleep difficulties.  In fact, the Veteran stated that he was not diagnosed until the late 1990s, which is supported by the May 2000 report of medical history.  The Veteran mentioned during his travel board hearing that he was on a period of ACDUTRA before he was diagnosed with sleep apnea and stated that fellow serviceman told him that he snored loudly and was restless during his sleep.  According to VA regulations, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (emphasis added).  This has not been shown in this case.  Although the Veteran is competent to provide statements regarding symptoms he experienced during ACDUTRA, this is not documented in any of the service treatment records.  Indeed, all of the service treatment records, aside from the May 2000 report of medical history which noted that sleep apnea was under good control, is absent for any indication of sleep problems.  Thus, the Board finds that the Veteran's statements regarding sleep difficulties during a period of ACDUTRA are not credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board affords more value to the service treatment records which are absent for any complaints regarding sleep apnea.  Therefore, service connection is not warranted based on the first period of active service or any other period of ACDUTRA/INACDUTRA.  

In addition, the Board finds that the Veteran's sleep apnea preexisted his second and third periods of active service and was not aggravated by service.   

In this case, there was no enlistment examination completed prior to the Veteran's entry to his second and third periods of active service.  Therefore, the presumption of soundness does not attach.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The May 2000 report of medical history, under the section entitled "Physician's summary and elaboration of all pertinent data," shows that the Veteran was diagnosed with sleep apnea and used a CPAP machine with good results.  Therefore, the Board finds that the Veteran's sleep apnea preexisted his second and third periods of active service.  

Therefore, the question becomes whether the Veteran's sleep apnea was aggravated by active service.  

The subsequent service treatment records from the Veteran's second and third periods of active service are completely absent for any notations or documentation with respect sleep apnea or sleep difficulties.   

The Board acknowledges that the Veteran is competent to report that he experienced symptoms such as difficulty sleeping.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  It is within the Veteran's realm of personal knowledge whether he has experienced such symptomatology.

However, to the extent that the Veteran asserts his underlying condition of sleep apnea underwent an increase in severity during service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with the medical evidence of record.  The service treatment records show no complaints pertaining to the Veteran's sleep apnea.  He sought treatment for other problems, but never for sleep apnea.  It strains credibility that the Veteran would suffer from such an increase in symptoms of sleep apnea and not seek treatment, when he did so for other problems.  

In light of the above, the Board finds that the Veteran's sleep apnea was not aggravated by active duty.  The Veteran is not entitled to the presumption of aggravation as there is no evidence regarding any increase in severity during active service.  The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for entitlement to service connection for sleep apnea is denied.

Bilateral hearing loss and Tinnitus

The Veteran has contended that his bilateral hearing loss and tinnitus are related to active service.  He testified that he was exposed to noise as a result of riding in trucks and some smaller explosions during his service in Kosovo.

Here, the evidence shows that the Veteran had a bilateral hearing loss disability that existed prior to his second and third periods of active service.  As noted above, there was no enlistment examination completed prior to the Veteran's entry to his second and third periods of active service.  Therefore, the presumption of soundness does not attach.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The June 1994 report of medical examination shows that the Veteran met the criteria for a bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.385.  The May 2000 report of medical examination reveals that the Veteran was given a profile of "H2" under the PULHES chart.  Therefore, the Veteran had a preexisting bilateral hearing loss disability. 

Therefore, the question becomes whether the preexisting bilateral hearing loss disability was aggravated by active service.  

During the Veteran's second period of active service, it was noted that he was routinely noise exposed and was given a profile of "H2."  See May 2003 service treatment record; see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Following the Veteran's second period of active service and prior to his third period of active service, the September 2003 treatment record noted that the Veteran was assigned a profile of "H3."  The examining physician noted that the Veteran needed a waiver.  After the Veteran's third period of active service, his profile was elevated to an "H4."  See July 2006 service treatment record.  In reviewing the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss disability was aggravated by active service.  The Board acknowledges the September 2008 VA audiologist's negative nexus opinion.  The examiner reviewed the claims file and noted the Veteran's reports that he experienced a gradual decrease in hearing loss over the last 3 to 4 years and that he attributed the loss to riding in military vehicles.  The audiologist opined that the current test results indicated no significant change in hearing compared to the April 2003 physical.  Therefore, in her opinion, it was less likely than not that the Veteran's current hearing loss was aggravated beyond normal progression during his active service period of 2003 to 2005.  However, it does not appear that the examiner knew that the April 2003 audiometric results were obtained during his second period of active service, not prior to entering active service.  Indeed, when comparing the April 2003 audiometric findings to the most recent audiometric findings prior to entering active service, there is an upward shift in the auditory thresholds.  The May 2000 audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
50
0
50
0
LEFT
15
55
55
0
0

The April 2003 audiometric findings (taken during his second period of active service) were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
60
55
50
LEFT
20
55
65
65
55

Certainly then, resolving all reasonable doubt in his favor, it is as likely as not the Veteran's pre-existing bilateral hearing loss was aggravated beyond its natural progression during service.   38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted.

Finally, turning to the merits of the claim for service connection for tinnitus, in consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Because the Board is granting service connection for hearing loss disability in this decision, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Indeed, the September 2008 VA audiologist stated that tinnitus is usually associated with hearing loss.  Thus, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral knee disorder

In this case, the Veteran has contended that his bilateral knee disorder is related to his second and third periods of active service.  He testified that he did injure his left knee in the 1980s, but that he did not have any problems with his knee prior to entering active service.  He testified that he was first diagnosed with degenerative joint disease during active duty and that his knees became more painful during his deployments.  

Initially, the Board acknowledges that the Veteran served on active duty from July 1971 to July 1974.  However, the Veteran has not alleged that his bilateral knee disorder is related to this first period of active service or that he experienced any continuity of symptomatology since that time.  Further, the service treatment records are completely absent for any complaints or documentation related to his knees.  The June 1974 separation examination report shows that the Veteran's lower extremities were clinically evaluated as normal.  In fact, the post-service evidence of record reveals that the Veteran reported injuring his knees during a soccer game in the 1980s.  In light of the above, the Board finds that service connection is not warranted based on the Veteran's first period of active service.  

Next, the Board will turn to the second and third periods of active service.  As noted above, there is no enlistment report of medical examination upon entry into the second period of active service or upon entry into the third period of active service.  Therefore, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 48.  

The medical evidence, dated prior to the Veteran's second and third periods of active service, shows that the Veteran consistently complained of chronic bilateral knee pain.  The July 2002 annual medical certificate shows that the Veteran was evaluated as "fit" but he had a profile of "L2" at that time.  The August 2002 pre-deployment health assessment shows that the Veteran was on a "no running" profile for his knees.  The September 2010 VA examiner noted, upon review of the claims file, that the Veteran had chronic knee pain and that the degenerative changes in his knees likely existed prior to his second and third periods of active service, but that they had not shown upon on x-rays yet.  Thus, the Board finds that the Veteran's bilateral knee disorder preexisted his second and third periods of active service.  

Therefore, the question becomes whether the preexisting bilateral knee disorder was aggravated by active service.  

The Veteran entered his second period of active service in August 2002.  The August 2002 service treatment record noted that the Veteran had pain in his knees and was on permanent profile.  He was assigned a profile of "L3" and was not allowed to sprint, run, or engage in prolonged standing or sitting.  The September 2002 treatment records show that the Veteran had bilateral knee pain (chronic arthritis) and chronic arthalgia bilaterally.  These records were dated only 1 month after the Veteran entered active duty.  The October 2002 service treatment record also shows that the Veteran had early arthritic changes of the bilateral knees.  The June 2003 post-deployment questionnaire shows that the Veteran stated that his "health stayed about the same or got better during deployment."  In another June 2003 record, the Veteran stated that he was seen for his knees since his last examination/medical assessment.  However, again, he indicated that his overall health was the same.  It was noted that the pain in his knees was an ongoing condition.  

A September 2003 record shows that the Veteran was on profile for his left knee as "L2."  The September 2003 report of medical history shows that the Veteran complained of knee pain for ten years and had been on profile for 10 years.  

The Veteran entered his third period of active service in October 2003.  The September 2004 service treatment record shows that the Veteran complained of knee pain and that he was on a permanent profile for degenerative joint disease of the left knee.  It was noted that he had a prior history of a knee injury during pick-up football.  An arthroscopy was done on the left knee with clearance of small bone fragments.  The examining physician noted that the Veteran was deployed to Kosovo in October 2003 and that while in-country; he experienced progressive left knee pain that was aggravated by walking on uneven surfaces.  The assessment was listed as medial meniscus tear, left knee.  In another record, it was noted that the Veteran had left knee degenerative changes, findings were minimal, and function was normal.  In another September 2004 service treatment record, the examining physician noted that the Veteran came in with bilateral knee pain and that it was a chronic problem but got worse since deployment to Kosovo.  The September 2004 physical profile shows that the Veteran was assigned a profile of "L3" and could only walk with a brace.    

The Veteran was afforded a VA examination in September 2010.  The claims file was reviewed.  The Veteran reported that he injured his knees in a soccer game in the 1980s.  He underwent arthroscopic repair of a meniscal tear, left knee in 1985.  He complained of bilateral knee pain over the 10 years preceding military service.  He complained of progressive left knee pain aggravated by having to walk on uneven terrain in Kosovo.  An x-ray of the right knee revealed mild degenerative joint disease in 2002.  The Veteran was diagnosed with degenerative joint disease, right knee and residuals meniscal tear, left knee, post-op.  In an addendum to the VA examination report (for clarification), the VA examiner noted that the Veteran injured both knees in a soccer game in the 1980s and that he underwent arthroscopic repair of a meniscal tear, left knee in 1985.  He complained of bilateral knee pain over the 10 years preceding military service.  Risk factors for aggravation of his knee condition include obesity, diabetes mellitus type II, and his usual occupation of heating/AC technician.  The Veteran was on profile after Kosovo and his civilian job changed to a desk position due to bilateral knee pain.  The VA examiner acknowledged that the x-rays of both knees showed early degenerative joint disease.  However, the examiner stated that the degenerative joint disease was not caused by military service as degenerative joint disease takes several years to show up on x-rays.  The Veteran's military duties undoubtedly increased the pain of the already injured knees.  However, the Veteran gained weight prior, during, and after Kosovo service.  The residuals of his knee injury, weight gain, age, and degenerative joint disease, led his knees to normal, expected progression of his bilateral knee condition.  Therefore, the examiner opined that ". . . pain of the knee degenerative joint disease was increased with military duties but degenerative joint disease was not caused by or aggravated by military service."  

In this case, the Board finds that the Veteran's preexisting bilateral knee disorder did not permanently increase in severity during service, that is, was not aggravated by service.  The Board recognizes that the Veteran complained of bilateral knee pain during his second and third periods of active service and was placed on higher profiles.  Even so, the most persuasive medical evidence indicates that the increase in the disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  As noted above, the Veteran was on profile for his knees for many years prior to his second and third periods of active service.  During his second period of active service, almost immediately after entrance, the Veteran was noted to have early degenerative changes of the knees.  However, the September 2010 VA examiner explained that the Veteran's degenerative changes were present prior to active service, but did not show up on x-rays until that time.  In addition, in a post-deployment questionnaire completed after the Veteran's second period of active service, he responded that his health had remained about the same during his second period of active service.  In fact, the September 2003 physical profile shows that the Veteran's profile was reduced down to "L2" again.  During the Veteran's third period of active service, he continued to complain of bilateral knee pain and reported that it worsened during his deployment to Kosovo.  The Veteran was assigned a physical profile of "L3" and was told to walk only with a brace.  The September 2004 examining physician noted the Veteran's complaints of progressive knee pain - aggravated by walking on unlevel surfaces.  But, it is unclear as to whether the examining physician was simply reiterating the Veteran's complaints or providing an opinion as to whether the underlying disability was permanently aggravated by active service.  Thus, the Board finds the September 2004 examining physician's comments regarding aggravation to be speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, 38 C.F.R. § 3.102 provides that service connection may not be based on a resort to speculation or even remote possibility.  In comparison, the September 2010 VA examiner explained that while the Veteran's military duties undoubtedly increased the pain of his already injured knees, he reasoned that the Veteran's other risk factors (weight gain, age, preexisting degenerative joint disease) led his knees to normal, expected progression.  The Board finds that the September 2010 VA examiner's opinion is persuasive as the examiner supported his medical opinion with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Again, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  As such, the Board finds that this opinion is persuasive evidence that any worsening of the Veteran's preexisting bilateral knee disorder during active service was due to a natural progression of the condition.

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  The Veteran is competent to provide lay evidence with regard to his painful knees.  However, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's statements regarding the worsening of his knee pain during active service are competent and credible.  He has consistently reported that his knees became more painful shortly after entering active service (both periods of service), and his service treatment records reflect that he reported for treatment of knee pain.  Therefore, his reports are credible.

However, to the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, 'VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to' and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's bilateral knee condition, beyond the natural progression of the disorder, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, while the Veteran is competent to describe his knee symptoms such as increased pain, the Board accords his statements regarding the reason for the worsening of these symptoms little probative value as he is not competent to opine on such a complex medical question.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  In this case, the September 2010 VA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, acknowledged the Veteran's reports of increased pain during service but opined that the Veteran's preexisting bilateral knee disorder was not aggravated during his active service beyond the normal progression of the condition.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, the Board accords greater probative weight to the VA examiner's opinion.  Therefore, the Board finds that the Veteran's contentions regarding the aggravation of his bilateral knee disorder while on active duty are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for a bilateral knee disorder, based on aggravation, is not warranted.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral knee disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).

Low Back disorder

The record reveals that the Veteran has specifically claimed entitlement to service connection for a low back disorder on a secondary basis.  During his travel board hearing, the Veteran explained that he believed that his stride was affected by his bilateral knee pain which in turn caused his low back disorder.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a low back disorder is not warranted on a direct basis.  

The medical evidence shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  However, there is no evidence of the disability until years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Indeed, the service treatment records are completely absent for any complaints or documentation related to the Veteran's back.  The June 1974 report of examination shows that the Veteran's spine was clinically evaluated as normal.  The May 2000 report of medical history shows that the Veteran checked no as to having experienced recurrent back pain.  In a June 2003 post-deployment questionnaire (completed after the second period of active service), the Veteran checked no as to having experienced back pain.  

Furthermore, there is no medical evidence of record relating any currently existing back disorder to active service.  In fact, the evidence suggests that the Veteran's low back problems are related to a post-service work-related injury.  The June 2008 private treatment record shows that the Veteran was seen in the office on April 23, 2008 and reported a work-related injury that occurred in March 2007.  He stated that he was lifting a heaving air handler and wrenched his neck and right shoulder and experienced low back pain.  Dr. S.B. assessed the Veteran with cervical spondylosis and lumbar disc disease.  Dr. S.B. stated that she believed the Veteran's lumbar problems were secondary to his cervical disorder.  

Regarding the Veteran's statements made during the course of his appeal for the claims, the Board acknowledges that he is competent to give evidence about what he experienced; i.e., that he experienced low back pain during active service.   See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board does not find these contentions to be credible.  He has stated that he experienced low back pain during service as related to his bilateral knee pain.  The Board finds it significant that despite repeatedly evaluations for his knees, the Veteran did not mention any additional pain including low back pain.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  In addition, the Veteran did not seek treatment for low back pain until 2008, after a work-related injury.  Thus, the Board does not find the Veteran's current reports that he had back pain during service to be credible. 

In summary, the Board does not find the Veteran's contentions that he experienced back pain since service to be credible.  In fact, he does not even report experiencing an injury to the back during service.  To the extent that he claims that his current low back disorder is related to active service, he is not competent to give such an opinion as this is a complex question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, any of the Veteran's statements related to the etiology of his back pain are not competent and are, therefore, of no probative value.  

Therefore, the Board finds that the Veteran's claim for service connection for a low back disorder must be denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

With respect to the Veteran's claim of entitlement to service connection for a low back disorder as secondary to bilateral knee disorder, in consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's claim must be denied.  As shown above, the Board has denied entitlement to service connection for a bilateral knee disorder and, therefore, the threshold legal requirement of a service-connected disability has not been met.  Consequently, secondary service connection for a low back disorder cannot be granted as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, for the reasons set forth above, the Board finds that service connection for a low back disorder is not warranted on a secondary basis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

Hemorrhoids

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hemorrhoids.  

The service treatment records are completely absent for any indication of hemorrhoids.  There is no objective evidence of hemorrhoids until treatment records dated in 2010, approximately 5 years after the Veteran's separation from active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Furthermore, there is no medical evidence of record linking the Veteran's current hemorrhoids to active service.  In this respect, the Veteran was afforded a VA examination in November 2010.  The claims file was reviewed.  It was noted that the onset of the Veteran's hemorrhoids was in 2010.  He reported that the first time they mentioned hemorrhoids was this year when they did a rectal examination a few weeks ago.  He stated that he had not had any itching or noticed any hemorrhoids or pain.  They found internal hemorrhoids during the colonoscopy.  On examination, the Veteran had small external hemorrhoids.  The Veteran was diagnosed with hemorrhoids.  The examiner noted that the Veteran had a colonoscopy during service on May 2003 that revealed multiple benign colon polyps but no external hemorrhoids were noted.  There was no evidence of hemorrhoids documented in service.  The examiner opined that the Veteran's hemorrhoids were less likely as not caused by or a result of military service.  The examiner explained that there was a lack of diagnosis of hemorrhoids during service.     

Here, the only evidence relating the hemorrhoids to active service is the Veteran's personal statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002).   

In this case, the Veteran has not alleged that he had hemorrhoids during active service.  Instead, the Veteran has stated and testified regarding his belief that his current hemorrhoids are related to active service.   The Veteran is not competent to provide an opinion related to the etiology of his hemorrhoids.  Hemorrhoids are not the type of medical condition that can be causally related to an event, injury or disease in military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Furthermore, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's mere conclusory statements that his hemorrhoids are related to active service due to the examiner's medical expertise and rationale for the expressed opinion.  Caluza, 7 Vet. App. 498; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, in this case, the Veteran has not provided any statements related to continuity of symptomatology.  In fact, he has never stated that he had hemorrhoids during active service.  Thus, entitlement to service connection for hemorrhoids based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hemorrhoids is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a low back disorder to include as secondary to bilateral knee disorder is denied.

Entitlement to service connection for hemorrhoids is denied. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.    § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159.

In this case, the record shows that the Veteran was afforded a VA examination in November 2010 with respect to his claim of service connection for a colyn polyp disorder.  The examiner opined that the Veteran's colon polyps were less likely as not caused by or a result of military service.  The rationale was that the Veteran had a history of colon cancer.  The examiner reasoned that the Veteran's mother and maternal grandfather died of colon cancer.  In reviewing the VA examination report, the Board finds that the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The question in this case is whether the Veteran's colon polyp disorder had its onset during active service or is causally or etiologically related to his active service.  The issue of whether a Veteran's condition is hereditary is not relevant to the matter at hand.  In addition, the evidence indicates that the Veteran may have had a preexisting disorder as he reported prior to his second and third periods of active service that he had colon polyps removed.  Therefore, a new VA examination with a medical opinion is required to address the nature and etiology of the Veteran's colon polyp disorder.  Specifically, the examiner should opine as to whether the Veteran had a preexisting colon polyp disorder.  If so, the examiner should opine as to whether any colon polyp disorder was aggravated beyond natural progression during the Veteran's second and third periods of service.  If the examiner finds that the Veteran did not have a preexisting disorder, examiner should opine as to whether any colon polyp disorder had its onset during active service or whether any disorder is causally or etiologically related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the nature and etiology of any colon polyp disorder present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to the following:

A.  Whether it is at least as likely as not that the Veteran's colon polyp disorder is etiologically related to the Veteran's first period of service?

B.  If the colon polyp disorder is not etiologically related to the Veteran's first period of service, is it at least as likely as not that the colon polyp disorder was present during the second period of service?  If so, is it at least as likely as not that any colon polyp disorder pre-existed the second period of service; and, if so, is it at least as likely as not that the colon polyp disorder was aggravated during or by the second period of service?

C.  If the colon polyp disorder is not etiologically related to the Veteran's first or second periods of service, is it at least as likely as not that the colon polyp disorder was present during the third period of service?  If so, is it at least as likely as not that any colon polyp disorder pre-existed the third period of service; and, if so, is it at least as likely as not that the colon polyp disorder was aggravated during or by the third period of service?

In rendering the opinion please note that 'aggravation' means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


